 
Exhibit 10.7 
 
UNITED COMMUNITY BANKS, INC.
AMENDED AND RESTATED
2000 KEY EMPLOYEE STOCK OPTION PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Key Employee – Retirement Eligible)

       
Grantee:
 
 
   
Number of RSUs:
   
 RSUs
   
Date of Grant:
       
Vesting Schedule:
Per attached Grantee Statement referred to
herein as “Exhibit A”
   
Territory:
Any county and any contiguous county
and any metropolitan statistical area in
which any of the Company’s subsidiary
banks has an office as of the date hereof.

 
THIS AGREEMENT (the “Agreement”) is entered into as of the _____ day of _____,
______, by and between UNITED COMMUNITY BANKS, INC., a Georgia corporation (the
“Company”), and the individual designated above (the “Grantee”).
 
WHEREAS, the Company maintains the United Community Banks, Inc. Amended and
Restated 2000 Key Employee Stock Option Plan (the “Plan”), and the Grantee has
been selected by the Committee to receive a Restricted Stock Unit Award under
the Plan;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:
 
1.             Award of Restricted Stock Units
 
1.1           The Company hereby grants to the Grantee an award of Restricted
Stock Units (“RSUs”) in the amount set forth above, subject to, and in
accordance with, the restrictions, terms, and conditions set forth in this
Agreement and the Plan. The grant date of this award of RSUs is set forth above
(the “Date of Grant”).
 
1.2           This Agreement (including any Exhibits) shall be construed in
accordance and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.
 
1.3           This Award is conditioned on the Grantee’s execution of this
Agreement. If this Agreement is not executed by the Grantee and returned to the
Company within two days of
 

 

 

 

 
the Date of Grant, it may be canceled by the Committee resulting in the
immediate forfeiture of all RSUs.
 
2.             Vesting and Termination of Employment
 
2.1           Vesting. Subject to Sections 2.2 through 2.6 below and Section 8,
if the Grantee remains employed by the Company, the RSUs shall vest in
accordance with the provisions of Exhibit A. Each date on which the RSUs vest is
hereinafter referred to as a “Vesting Date”. Notwithstanding the foregoing, no
Vesting Date can be any earlier than the day immediately after the day which is
twelve (12) months and thirty (30) days following the Date of Grant (the period
from the Date of Grant until the day which is twelve (12) months and thirty (30)
days following the Date of Grant being hereinafter referred to as the “Initial
Restriction Period”).
 
Except as otherwise provided below, on the Vesting Date, a number of Shares
equal to the number of vested RSUs shall be issued to the Grantee free and clear
of all restrictions imposed by this Agreement (except those imposed by Sections
3.3 and 8 below). The Company shall transfer such Shares to an unrestricted
account in the name of the Grantee as soon as practical (and no later than
thirty (30) days) after the Vesting Date. For purposes of this Agreement,
employment with a Subsidiary of the Company or service as a member of the Board
of Directors of the Company or a Subsidiary shall be considered employment with
the Company.
 
2.2           Termination for Cause. If the Grantee’s employment is terminated
by the Company for Cause (as defined in the Plan), the unvested RSUs shall be
forfeited immediately as of the date of termination of employment.
 
2.3           Termination of Employment Without Cause or For Good Reason.
 
(1)           If the Grantee’s employment with the Company is terminated
involuntarily by the Company without Cause (as defined in the Plan) or is
terminated by the Grantee for Good Reason (as defined in subsection (2) below),
in either event after the expiration of the Initial Restriction Period, the
unvested RSUs shall continue to vest in accordance with the original vesting
schedule and shall be subject to performance criteria, if provided for, in
Exhibit A (just as if the Grantee had remained employed). In the event of the
Grantee’s death after a termination covered by this Section 2.3, the unvested
RSUs shall continue to vest as if the Grantee had lived and upon vesting, a
number of Shares equal to the number of vested RSUs shall be transferred to the
Grantee’s surviving spouse or, if none, to his estate.
 
 
(2)           For purposes of this Agreement, the Grantee shall be entitled to
terminate his or her employment with the Company for Good Reason in the event
of, without the Grantee’s express written consent, any one of the acts by the
Company set forth below, after the expiration of the Initial Restriction Period,
and satisfaction of the following conditions: (a) Grantee provides notice to
Company of such Good Reason condition within 90 days of his learning of its
initial existence; (b) Company is given 30 days to remedy the Good Reason
condition and fails to do so; and (c) Grantee terminates employment within 6
months of his learning of the initial existence of the Good Reason condition.
The Good Reason conditions are:
 

2

 

 

 
(i)           a material reduction in the Grantee’s responsibilities at the
Company; or
 
(ii)          the required relocation of the Grantee’s employment to a location
outside of the market area of the Company; or
 
(iii)         a material reduction in the levels of coverage of the Grantee
under the Company’s director and officer liability insurance policy or
indemnification commitments; or
 
(iv)         a substantial reduction in the Grantee’s base salary, a material
reduction in his incentive compensation or the taking of any action by the
Company which would, directly or indirectly, materially reduce any of the
benefits provided to the Grantee under any of the Company’s pension, 401(k),
deferred compensation, life insurance, medical, accident or disability plans in
which the Grantee is participating.
 
The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness, except
for a Disability as defined in the Plan. The Grantee’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder.
 
2.4           Termination of Employment Following a Change in Control When
Eligible for Retirement. Subject to Exhibit A (just as if the Grantee had
remained employed) and without regard to any performance criteria provided for
therein, if the Grantee’s employment with the Company is terminated by the
Company after the expiration of the Initial Restriction Period and within two
years following the date of a Change in Control and the Grantee is eligible for
Retirement as of the date of such termination, the outstanding unvested portion
of the RSUs shall continue to vest in accordance with the original vesting
schedule set forth in Exhibit A (just as if the Grantee had remained employed)
(but disregarding any performance criteria, if provided for, on Exhibit A
attached hereto). In the event of the Grantee’s death after a termination
covered by this Section 2.4, the unvested RSUs shall continue to vest as if the
Grantee had lived and upon vesting, a number of shares equal to the number of
vested RSUs shall be transferred to the Grantee’s surviving spouse or, if none,
to his estate.
 
2.5           Termination of Employment Due to Death or Disability. Subject to
Exhibit A (just as if the Grantee had remained employed), if the Grantee’s
employment is terminated by the Company as a result of the Grantee’s death or
Disability, the unvested portion of the grant for the current year, if any, and
the unvested portion of the grant for the subsequent year following termination,
shall remain outstanding and payable upon attainment of the original vest
date(s), and shall be subject to performance criteria, if provided for, on
Exhibit A attached hereto. All remaining unvested RSUs shall be immediately
forfeited. In the event of death, the number of outstanding RSUs shall be
transferred to the Grantee’s surviving spouse or, if none, to his estate upon
attainment of the original vest date(s), and subject to performance criteria, if
 

3

 

 

 
provided for, on Exhibit A attached hereto.
 
2.6           Termination of Employment for Other Reasons, Including Retirement
(other than under Section 2.4). If the Grantee voluntarily terminates his or her
employment for other reasons including Retirement (except for Good Reason or
Retirement under Section 2.4), the outstanding unvested RSUs shall immediately
be forfeited as of the date of termination of employment.
 
2.7           Nontransferability. The RSUs may not be sold, assigned,
transferred, pledged, or otherwise encumbered prior to the date the Grantee
becomes vested in the RSUs and the Shares are issued.
 
2.8           Section 409A Compliance. To the extent applicable, this Agreement
shall at all times be interpreted and operated in compliance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the standards, regulations or other guidance promulgated thereunder
(“Section 409A”). Any action that may be taken (and, to the extent possible, any
action actually taken) by the Company shall not be taken (or shall be void and
without effect), if such action violates the requirements of Section 409A. Any
provision in this Agreement that is determined to violate the requirements of
Section 409A shall be void and without effect. In addition, any provision that
is required to appear in this Agreement in accordance with Section 409A that is
not expressly set forth herein shall be deemed to be set forth herein, and the
Agreement shall be administered in all respects as if such provision were
expressly set forth. The Company shall delay the commencement of any delivery of
Shares that are payable to Grantee upon his separation from service if Grantee
is a “key employee” of the Company (as determined by the Company in accordance
with procedures established by the Company that are consistent with Section
409A) to the date which is immediately following the earlier of (i) six months
after the date of Grantee’s separation from service or (ii) Grantee’s death, to
the extent such delay is required under the provisions of Section 409A to avoid
imposition of additional income and other taxes, provided that the Company and
Grantee agree to take into account any exemptions available under Section 409A.
For purposes of this Agreement, termination of employment shall be construed
consistent with the meaning of a separation from service within the meaning of
Section 409A.
 
3.             Change in Capitalization; Deferral Rights
 
3.1          During the period the RSUs are not vested, the Grantee shall be
credited with dividend equivalents or other distributions declared on the Shares
represented by the RSUs in the manner determined by the Committee. Within thirty
(30) days after a Vesting Date and subject to Exhibit A, Grantee shall be paid
in cash the dividend equivalents or other distributions with respect to the
vested RSUs to which the dividend equivalents or other distributions relate.
 
3.2           In the event of a change in capitalization, the Committee shall
make appropriate adjustments in accordance with Section 4.3 of the Plan to
reflect the change in capitalization, provided that any such additional Shares
or additional or different shares or securities reflected in any such adjustment
shall remain subject to the restrictions in this Agreement.
 

4

 

 

 
3.3           The Grantee represents and warrants that he is acquiring the
Shares under this Agreement for investment purposes only, and not with a view to
distribution thereof. The Grantee is aware that the Shares may not be registered
under the federal or any state securities laws and that in that event, in
addition to the other restrictions on the Shares, they will not be able to be
transferred unless an exemption from registration is available or the Shares are
registered. By making this award of RSUs, the Company is not undertaking any
obligation to register the RSUs under any federal or state securities laws.
 
3.4           To the extent the Grantee is eligible to participate in a deferred
compensation plan established for such purpose, the Grantee may elect to defer
delivery of the Shares that would otherwise be due by virtue of the lapse or
waiver of the vesting requirements as set forth in Section 2. If such deferral
election is made, the Committee shall, in its sole discretion, establish the
rules and procedures for such deferrals which shall be in compliance with
Section 409A.
 
4.             No Right to Continued Employment
 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, nor shall this Agreement or the Plan interfere in any way with the
right of the Company to terminate the Grantee’s employment at any time.
 
5.             Taxes and Withholding
 
The Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of RSUs and any dividends paid on such RSUs.
The Company and the Grantee agree to report the value of the RSUs in a
consistent manner for federal income tax purposes. The Company shall have the
right to retain and withhold from any payment of Shares (but only for the
minimum required withholdings) or cash the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
payment. At its discretion, the Company may require the Grantee to reimburse the
Company for any such taxes required to be withheld and may withhold any
distribution in whole or in part until the Company is so reimbursed. In lieu
thereof, the Company shall have the right to withhold from any other cash
amounts due to the Grantee an amount equal to such taxes required to be withheld
or withhold and cancel (but only for the minimum required withholdings) (in
whole or in part) a number of Shares having a market value not less than the
amount of such taxes.
 
6.             The Grantee Bound By The Plan
 
The Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus
for the Plan, and agrees to be bound by all the terms and provisions thereof.
 
7.             Modification of Agreement; Severability
 
This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties
 

5

 

 

 
hereto. Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
8.            Cancellation and Rescission of Award; Return of Shares
 
8.1           If, during his employment with the Company or at any time during
the one (1) year period after the Date of Termination, the Grantee violates the
restrictive covenants set forth in Section 8.2 below, then the Committee shall,
notwithstanding any other provision in this Agreement to the contrary, (i)
cancel the outstanding RSUs that are not yet vested or with respect to which
Shares have not yet been issued to the Grantee, and (ii) require the Grantee to
return to the Company any Shares issued to the Grantee pursuant to vesting of
the RSUs (or to pay to the Company the then current value of such Shares) that
occurred (or will occur) during the period six (6) months prior to and one (1)
year after the Date of Termination.
 
8.2           The Grantee will not directly or indirectly, individually, or on
behalf of any Person other than the Company or a Subsidiary:
 
  (i)          solicit any Customers for the purpose of providing services
identical to or reasonably substitutable for the Company’s Business;
 
  (ii)         solicit or induce, or in any manner attempt to solicit or induce,
any Person employed by the Company to leave such employment, whether or not such
employment is pursuant to a written contract with the Company or any Subsidiary
or is at will;
 
  (iii)        engage in any Restricted Activities within the Territory or from
a business location servicing any part of the Territory;
 
 (iv)         manage any personnel engaging in any Restricted Activities within
the Territory; or
 
 (v)          knowingly or intentionally damage or destroy the goodwill and
esteem of the Company, any Subsidiary, the Company’s Business or the Company’s
or any Subsidiary’s suppliers, employees, patrons, customers , and others who
may at any time have or have had relations with the Company or any Subsidiary.
 
If any term of this Section 8 shall be held to be illegal or invalid by a court
of competent jurisdiction, the remaining terms shall remain in full force and
effect. If any court of competent jurisdiction shall determine that the
restrictions set forth in any provision of this Section 8 or the application
thereof are unenforceable in whole or in part because of the time, geographic
area or scope of such restriction or provision, the parties hereto agree that
such court in making such determination shall have the power to modify the time,
geographic area or scope of such restriction or provision to the extent
necessary to make it enforceable, and that the restriction or provision in its
modified form shall be valid and enforceable to the full extent permitted by
law.
 

6

 

 

 
The Grantee further agrees that he or she will not, except as necessary to carry
out his duties as an employee of the Company, disclose or use Confidential
Information. The Grantee further agrees that, upon termination or expiration of
employment with the Company for any reason whatsoever or at any time, the
Grantee will upon request by the Company deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Grantee’s possession or
control, relating in any way to the Company’s Business, which at all times shall
be the property of the Company.
 
8.3           For purposes of this Section 8, the following terms shall have the
meanings specified below:
 
  (i)            “Company’s Business” means the business of operating a
commercial or retail bank, savings association, mutual thrift, credit union,
trust company, securities brokerage or insurance agency.
 
 (ii)            “Confidential Information” means information, without regard to
form, relating to the Company’s or any Subsidiary’s customers, operation,
finances, and business that derives economic value, actual or potential, from
not being generally known to other Persons, including, but not limited to,
technical or non-technical data (including personnel data), formulas, patterns,
compilations (including compilations of customer information), programs,
devices, methods, techniques, processes, financial data or lists of actual or
potential customers (including identifying information about customers), whether
or not in writing. Confidential Information includes information disclosed to
the Company or any Subsidiary by third parties that the Company or any
Subsidiary is obligated to maintain as confidential. Confidential Information
subject to this Agreement may include information that is not a trade secret
under applicable law, but information not constituting a trade secret only shall
be treated as Confidential Information under this Agreement for a two (2) year
period after the Date of Termination.
 
  (iii)            “Customers” means all Persons that (1) the Grantee serviced
or solicited on behalf of the Company or any Subsidiary, (2) whose dealings with
the Company or any Subsidiary were coordinated or supervised, in whole or in
part, by the Grantee, or (3) about whom the Grantee obtained Confidential
Information, in each case during the term of this Agreement or while otherwise
employed by the Company.
 
  (iv)            “Date of Termination” means the date upon which the Grantee’s
employment with the Company ceases for any reason.
 
 (v)            “Person” means any individual, corporation, bank, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or other entity.
 
 (vi)           “Restricted Activities” means serving as a director, officer,
executive, manager, employee or business consultant for a commercial or retail
bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.
 

7

 

 

 
9.             Governing Law
 
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Georgia without giving effect to
the conflicts of laws principles thereof.
 
10.          Successors in Interest
 
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon the Grantee’s heirs, executors,
administrators, and successors.
 
11.          Entire Agreement
 
This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. Wherever appropriate in this Agreement, personal pronouns shall be
deemed to include the other genders and the singular to include the plural.
Wherever used in this Agreement, the term “including” means “including, without
limitation.”
 
12.           Resolution of Disputes
 
12.1         Any dispute or disagreement which may arise under, or as a result
of, or in any way relate to, the interpretation, construction or application of
this Agreement and the Plan shall be determined by the Committee. Any
determination made by the Committee shall be final, binding and conclusive on
the Grantee and the Company and their successors, assigns, heirs, executors,
administrators and legal representatives for all purposes.
 
12.2         To the extent permitted by applicable law, any dispute,
disagreement or claim which may arise under, or as a result of, or in any way
relate to, the interpretation, construction or application of this Agreement or
the Plan, any breach hereof or thereof, or relating to the enforcement or
arbitrability of any provision hereof or thereof, shall be settled by binding
arbitration in Atlanta, Georgia by the American Arbitration Association.
Judgment on the arbitrator’s award shall be final and may be entered in any
court having jurisdiction thereof. Except as may otherwise be determined by the
arbitrator(s), each party shall be solely responsible for any expenses
(including attorneys’ fees and disbursements, court costs and expert witness
fees) incurred by it or on its behalf in investigating and enforcing any rights
under this Agreement, and each party shall bear one-half of the fees and
expenses of the arbitrator(s) in connection with any arbitration or other
proceeding.
 

8

 

 

 
12.3           THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE. BY SIGNING THIS
AGREEMENT, THE PARTIES AGREE THAT EACH PARTY TO THIS AGREEMENT IS GIVING UP THE
RIGHT TO SUE THE OTHER PARTY IN COURT, INCLUDING THE RIGHT TO A TRIAL BY JURY.
ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S ABILITY TO HAVE A
COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED. THE ABILITY OF THE
PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS AND OTHER DISCOVERY IS GENERALLY
MORE LIMITED IN ARBITRATION THAN IN COURT PROCEEDINGS. THE ARBITRATOR(S) DO NOT
HAVE TO EXPLAIN THE REASON(S) FOR THEIR AWARD. THE ARBITRATION RULES MAY IMPOSE
TIME LIMITS FOR BRINGING A CLAIM IN ARBITRATION. IN SOME CASES, A CLAIM THAT IS
INELIGIBLE FOR ARBITRATION COULD HAVE OTHERWISE BEEN BROUGHT IN COURT.
 
[EXECUTION PAGE FOLLOWS]
 

9

 

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
UNITED COMMUNITY BANKS, INC.
       
 
By:
            Name:             Title:  

 
By signing below, the Grantee hereby accepts the RSU grant subject to all its
terms and provisions and agrees to be bound by the terms and provisions of this
Agreement, including Exhibit A and Section 8, and the Plan. The Grantee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board of Directors of the Company, or the Compensation
Committee or other Committee responsible for the administration of the Plan,
upon any questions arising under the Plan.

          GRANTEE        
 
By:
            Name:  

 
[EXHIBIT A FOLLOWS]
 

10

 

 